Citation Nr: 1804064	
Decision Date: 01/23/18    Archive Date: 01/31/18

DOCKET NO.  14-25 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a bilateral eye disorder.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Houle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to October 1985.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In August 2017, the Veteran testified at a videoconference Board hearing before the undersigned at the Roanoke RO.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Board finds that additional development is required prior to further disposition of the Veteran's claim.

In February 2017, the Veteran underwent a VA examination where the examiner opined that the Veteran's claimed eye disorder was less likely than not incurred in or caused by an in-service injury, event or illness.  Specifically, the examiner concluded that the Veteran did not have a current diagnosis of an eye disorder, nor had he ever been diagnosed with an eye disorder, other than one that is congenital in nature or developmental errors of refraction.

The Board finds that the February 2017 VA examination opinion is inadequate, as an October 2016 VA treatment record, just four months prior to the Veteran's February 2017 VA examination, shows diagnoses of mild bilateral cataracts and mild bilateral corneal scars.  While these prior diagnoses were acknowledged by the examiner in his examination report, no further explanation as to this finding was provided in the examiner's rationale.  The requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  Here, the Board finds that despite the VA examiner's determination that the Veteran does not have a current eye disorder, the Board notes that any such valid diagnosis, such as mild bilateral cataracts or mild bilateral corneal scars, could constitute a current disability for purposes of service connection, even if resolved at the time of the February 2017 VA examination.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Therefore, the Board finds the February 2017 VA examination is inadequate and an addendum is necessary.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the VA examiner who conducted the February 2017 VA examination, if available, otherwise, to an appropriate medical professional to obtain an addendum opinion regarding the etiology of any diagnosed eye disorder during the period on appeal.  The Veteran's electronic claims file must be made accessible to the designated professional for review.  The examiner must provide a rationale for all opinions provided.  If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

Following the review of the claims file, the examiner is then requested to respond to the following:

a) Identify any eye disorders the Veteran has had during the appeal period (November 2012 to the present).

b) Indicate whether it is at least as likely as not (50 percent or greater probability) that any of the Veteran's diagnosed eye disorders had their onset in service or are otherwise related to an event, injury or disease incurred in service.

In rendering the requested opinions, the examiner should specifically consider the Veteran's October 2016 VA treatment record which reflects diagnoses of mild bilateral cataracts and mild bilateral corneal scars.

If the requested opinions cannot be provided without a new examination, one should be scheduled.

2. After completing all indicated development, the AOJ should readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran should be furnished with a supplemental statement of the case, given the opportunity to respond, and the case should be thereafter returned to the Board for further appellate review, if warranted.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




